Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/25/2022, with respect to the rejections of claims 1-32 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12-14, 17, 21-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereafter Li)(US PgPub 2017/0052538) and in view of Qu et al. (hereafter Qu)(US PgPub 2019/0025402).
Regarding claim 1, Li discloses a detection device (Figure 7, Element 710), at least one detection module communicatively coupled with a communication device (Figure 7, Element 710 and Paragraph 0055 where the mobile device includes a BLE transceiver for communicating with BLE beacons), the at least one detection module including at least one controller circuit (Figure 7, Element 710 which includes a processor) communicatively coupled with an antenna (Figure 7, Element 710 where the transceiver includes communication antennas); the antenna configured to receive electromagnetic signals from a plurality of antennae located within an interior of a vehicle (Figure 1, Element 108 and Paragraph 0056 where the antennas of the mobile device receive signals from the vehicle beacons) ;the at least one controller circuit is configured to: determine, based on the electromagnetic signals received by the antenna, a position of the communication device within the interior of the vehicle relative to locations of the plurality of antenna (Paragraphs 0020, 0036, 0041, 0043, 0050, 0056 and 0057 where the mobile device receives beacon signals and determines a relative location of the mobile device inside the vehicle.  Mobile device operations are restricted based on detected location to prevent distracted driving).  Li does not specifically disclose determine, based on whether a passenger is detected in a passenger seat of the vehicle that is adjacent to a driver seat of the vehicle, a driver zone within the vehicle; and prevent distracted driving of the vehicle by inhibiting, based on the position of the communication device being within the driver zone, at least some function of the communication device.  In the same field of endeavor, Qu discloses a system for determining the location of a mobile device inside a vehicle where the mobile device location is determined to be in a passenger seat, thereby setting a driver zone to the front two vehicle seats, and restricting access to one or more mobile device applications to prevent distracted driving (Figure 1 and Paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the passenger seat mobile device access restriction of Qu to the vehicle system of Li, motivation being to prevent distracted driving when a passenger is located in a driver zone which increases system safety. 
Regarding claim 5, Li discloses wherein the detection device includes a plurality of detection modules (Figure 8 and Paragraphs 0055-0057 where mobile device includes plural detection modules that detect different data).
Regarding claim 6, Li discloses wherein each of the plurality of detection modules is communicatively coupled with a separate first antenna (Figure 8 and Paragraphs 0055-0057 where mobile device includes plural detection modules that detect different data using a specified transceiver antenna).
Regarding claim 7, Li discloses wherein each of the plurality of detection modules are communicatively coupled to a same first antenna (Figure 8 and Paragraphs 0055-0057 where mobile device includes plural detection modules that detect different data using a specified transceiver antenna).
Regarding claim 8, Li discloses wherein the detection device further includes a memory communicatively coupled with the at least one controller circuit (Paragraph 0011 and claim 4 where the mobile device includes a memory).
Regarding claim 9, Li discloses wherein the memory has a plurality of programs associated with the vehicle (Paragraph 0011 and claim 4).
Regarding claim 10, Li discloses wherein the at least one controller circuit is configured to restrict a function of the communication device based on the position (Figure 8 and Paragraphs 0055- 0057 where functions are enabled/restricted based on seat position of the user).
Regarding claim 12, Li discloses wherein the at least one detection module is installed in the communication device (Figure 7, Element 710).

Regarding claim 13, Li discloses wherein the at least one detection module is installed in a battery of the communication device (Figure 7, Element 710 where the transceiver is installed in a powered module of the mobile device).
Regarding claim 14, Li discloses wherein the at least one detection module is installed in an accessory of the communication device (Figure 7, Element 710 where the transceiver is installed in a powered module of the mobile device).
Method claims 17, 21-26 and 28-30 are drawn to the method of using the corresponding apparatus claimed in claims 1, 5-10 and 12-14. Therefore method claims 17-18 and 21-30 correspond to apparatus claims 1-2 and 5-14 and are rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 2-4, 11, 15-16, 18-20, 27 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687